Title: To James Madison from Mary Randolph, 17 March 1825
From: Randolph, Mary
To: Madison, James


        
          My dear Sir
          Washington March 17. 1825.
        
        I did not offer you a copy of the first edition of my Cookery book because it was exceedingly defective, the second is more correct and I have the pleasure of asking you to accept one. I shall be much flattered to know that you think it not intirely without merit. My dear Mrs Madison will receive my cordial love. To your Mother I present my venerating esteem, and for yourself you have the warm and grateful affections of
        
          M Randolph
        
      